H. T. Kellogg, J.:
The claimant was an assistant gardener upon the premises of the employer at Scarsdale, N. Y. His hours of work were from seven-thirty in the morning to five o’clock in the afternoon every day in the week except Sunday. He boarded and lodged in a boarding house upon the premises of the employer. It was the rule of the boarding house that all employees must be in the house by ten o’clock in the evening. On Sunday, September 2, 1923, after performing certain chores, the claimant left his employer’s premises to go to New York city to get some clothes and visit a friend. He spent the day in New York and took an evening train for Scarsdale, where he arrived at about nine-thirty-five o’clock. He started to walk to his boarding house, about one mile away. While traveling upon a private road upon his employer’s premises he stepped into a hole and broke his leg. The claimant’s trip to New York was taken exclusively to satisfy his own needs and desires. His return to the premises of his employer was a part of that trip. When he *506arrived upon the premises of his employer no duty of his employment attached. He traversed the premises in order to get to the boarding house where he would receive shelter and obtain rest and refreshment. These would gratify the needs of the body of no other person than himself. They would have been satisfied equally well by an equally good boarding house whether situate upon the premises of his employer or otherwise: No service of his employer was involved in his spending the night at the boarding house. He was, therefore, not in the course of his employment when he traversed the premises and was injured. (Matter of Daly v. Bates & Roberts, 224 N. Y. 126.)
The award should be reversed and the claim dismissed, with costs against the Industrial Board.
All concur.
Award reversed and claim dismissed, with costs against the State Industrial Board.